Title: To Thomas Jefferson from Sir John Sinclair, 25 December 1790
From: Sinclair, Sir John
To: Jefferson, Thomas



Whitehall, London, 25th. Decemr. 1790.

Sir John Sinclair’s best Compliments to Mr. Jefferson, had the pleasure of receiving his report, upon the subject of establishing an uniformity in the Weights, Measures, and Coins of the United States; the principles of which evidently proves, Mr. Jeffersons thorough acquaintance with that important branch of Police. He embraces the earliest opportunity of sending Mr. Jefferson a very interesting Letter upon the subject, by a very respectable Mathematician, who has been among the first to prove, that the Linear Measure of England, the Averdupois Weight, and the Winchester measure of Capacity, are very intimately connected together and may be ascertained from the same standard.
Dr. Rotheram, in the Postscript, has very properly remarked, that the English and Americans, as brethren, should use the same Weights and Measures. Sir John Sinclair finds with infinite regret an idea very prevalent in England, that if the late rupture with Spain, had ended in War, the Americans were rather inclined to consider the Spaniards as their Brethren, than the English. It would give him much satisfaction, had he it in his power to contradict, with some degree of Authority, what he hopes is an ill-founded, and injurious aspersion: for surely the interests of America and of England, are, or ought to be, the same, and he wishes that societies were established on both sides of the Water, for the purpose of promoting so desirable a connexion.
He is at present endeavouring to establish a Society, for the purpose of improving British Wool, and he has the honor of sending Mr. Jefferson, a Copy of the printed Papers upon the subject; together with a Specimen of the Wool of the Shetland Islands, which is reckoned the finest produced in any part of the British Dominions. He also begs to inclose a Circular Letter to the Clergy of Scotland, and his Statistical queries, which are likely to furnish materials for a very curious account of that part of Great Britain.
He begs to be particularly remembered to Mr. Adams, Mr. Morris, and Mr. Laurens, and should be happy at any time, to have the pleasure of hearing from Mr. Jefferson or them.
He sends two Copies, of the Papers abovementioned, lest by any mistake or misfortune, one of the Copies should not find its way to New York.
 